Citation Nr: 0813240	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to VA disability compensation benefits under 
38 U.S.C. § 1151 for additional disability, for status post-
tarsometatarsal dislocation, Lisfranc type, with chronic 
pain, claimed as a right foot condition.

2.  Entitlement to VA disability compensation benefits under 
38 U.S.C. § 1151 for additional disability, for residuals of 
a mandibular fracture, claimed as delayed surgery for open 
jaw.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1971 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.

Following the issuance of the July 2007 statement of the 
case, the veteran submitted additional evidence in support of 
his claims.  The veteran has submitted a waiver, in writing, 
to allow the Board to consider the additional evidence and 
argument without initial RO consideration.  Therefore, the 
Board may proceed with the appeal.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran's right foot condition, status post-
tarsometatarsal dislocation, Lisfranc type, with chronic 
pain, was not proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in performing surgery on July 14, 
2004.  

2.  Residuals of a mandibular fracture, to include jaw pain 
and numbness, as well as inability to chew certain foods, was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in performing surgery on June 23, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for VA disability compensation under 38 
U.S.C.A. § 1151 for additional disability, for status post-
tarsometatarsal dislocation, Lisfranc type with chronic pain, 
claimed as a right foot condition, due to VA surgical 
treatment on July 14, 2004, are not met.  38 U.S.C.A. §§ 
1151, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2007).

2.  The criteria for VA disability compensation under 38 
U.S.C.A. § 1151 for additional disability, status post-
tarsometatarsal dislocation, Lisfranc type with chronic pain, 
for residuals of a mandibular fracture, claimed as delayed 
surgery for open jaw, due to VA surgical treatment on June 
23, 2004, are not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, 
dated in June 2006. The notice included the type of evidence 
necessary to substantiate a claim under 38 U.S.C.A. § 1151, 
namely, evidence of additional disability the result of VA 
hospitalization, medical or surgical treatment, or 
examination or training, due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar incidence 
of fault on the part of the VA, or that the additional 
disability was the result of an event that was not reasonably 
foreseeable.

The veteran was informed that VA would obtain VA records and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.  The notice 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims. 

As for the content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the degree of 
disability assignable). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Board obtained VA medical 
examinations and opinions and the veteran was afforded a 
hearing.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.

Factual Background

Private hospital records show that the veteran presented to 
the emergency department with multiple factial contusions, 
along with right foot pain, swelling and bruising.  The 
clinician noted that the veteran was involved in an 
altercation.  He had a bi-focal fracture of the mandible on 
the right involving the horizontal portion near the midline 
and vertical portion on the same, along with medial 
displacement of the distal fragment at the vertical fracture 
site.  X-rays of the right ankle were negative for a bone or 
joint lesion.  There were atherosclerotic calcifications in 
the soft tissue of the right ankle medially.  

VA records show that on June 13, 2004, the veteran came in as 
a transferred patient from a private hospital with injuries 
incurred during an altercation the night before.  The veteran 
complained of right foot pain and jaw pain.  The record shows 
an impression of mandible fracture.  The clinician noted that 
the veteran was to follow-up with the VA ear, nose, and 
throat (ENT) clinic on June 15, 2004, to schedule surgery.  

On June 15, 2004, the veteran presented to the emergency room 
with complaints of inability to eat or walk.  He was 
evaluated by an ENT clinician, who noted that the veteran was 
able to swallow water and ensure, and thus discharged the 
veteran home with pain medication.  The veteran was 
instructed to follow-up at the ENT clinic in 2 days.  

On June 23, 2004, after proper informed consent was obtained, 
the veteran underwent surgery to implant a compression plate 
in the anterior mandible.  After the procedure his jaw was 
wired for a month and thus he was restricted to a liquid 
diet.  

On clinical evaluation on June 24, 2004, the veteran 
complained of swelling and pain in the right foot, as well as 
difficulty walking.  X-rays revealed no obvious fracture or 
dislocation on the nonweight bearing foot, with significant 
transometatarsal degenerative joint disease.  The clinician 
noted that there was a possibility of Lisfranc fracture and 
surgery should be considered.  Accordingly, further studies 
were indicated.  The clinician indicated that the veteran 
refused to undergo the studies and left the facilities.  

On July 14, 2004, after proper informed consent was obtained, 
the veteran underwent open reduction and internal fixation of 
transometatarsal dislocation.  

An October 2004 clinical note recorded complaints of right 
foot pain along with a history of trauma.  The veteran was 
taking pain medication.  

A September 2005 report shows complaints of pain in the right 
foot and jaw.  It was noted that the veteran had 
temporomandibular joint (TMJ) and tooth decay.  

November and December 2005 clinical notes recorded continued 
complaints of right foot pain, post-fracture repair in July 
2004.  It was not clear whether the veteran was having 
problems with the fixation hardware.  

January 2006 X-rays revealed that a second mt had fallen off 
a screw with displacement Lisfranc.  The clinician 
recommended Lisfranc Fusion.  July 2006 X-rays of the right 
foot revealed orthopedic hardware with no signs of screw 
breakage.  The clinician noted signs of degenerative changes 
to the Lisfranc joint.  The clinician assessed Lisfranc 
injury with residual pain.  

The veteran underwent a VA oral and dental examination in 
October 2006.  He reported that his jaw was fractured when he 
was attacked on June 13, 2004.  The veteran complained of 
aching below the right ear and numbness in the anterior 
mandible.  Following a physical and radiographic evaluation 
of the veteran, the examiner diagnosed residuals of a 
mandibular fracture, dental caries, acquired loss of teeth, 
paresthesia of the anterior mandible, temporomandibular joint 
disease, and right mandibular condyle.  Upon review of the 
veteran's case file, to include the June 23, 2007 VA 
operation report, the examiner opined that there was no 
carelessness, negligence, lack of proper skill or error in 
judgment in the treatment of the veteran, and the symptoms 
described by the veteran were not reasonably foreseeable due 
to surgical intervention on the part of the VA.  The examiner 
further stated that the symptoms described by the veteran 
appeared to be the result of trauma to the head incurred 
during the assault in June 2004, as opposed to any 
manipulation by the VA dental staff or surgeons.  

On VA joints examination in October 2006, the veteran 
reported that on the date he was assaulted and injured, he 
sought treatment at the VA, however he was not properly 
treated until a month later on July 14, 2004, when he 
underwent an open reduction and internal fixation of 
tarsometatarsal dislocation.  The veteran denied working 
since the injury.  He complained of chronic constant 
throbbing pain, weakness and fatigability.  He took 
medication for the pain.  The examiner observed that the 
veteran walked with an ankle foot arthrosis and used a 
crutch.  On examination, the veteran refused to put his foot 
down flat.  He was able to walk on his heel in an exaggerated 
fashion.  The veteran had painful motion and tenderness about 
the scar in his toes.  No edema, weakness or instability were 
found.  Following an examination of the veteran, X-rays of 
the right foot and a review of the veteran's case file, the 
examiner diagnosed status post-tarsometatarsal dislocation, 
Lisfranc type, with chronic pain.  The examiner opined that 
the operation of the right foot had been performed according 
to standards of care and there were no breaches of the 
standard of care.  

An April 2007 private medical evaluation report recorded 
diagnoses of healed arthrodesis of the first and second 
metatarsals, and reflex sympathic dystrophy/regional pain 
syndrome of the right lower extremity.  The clinician 
indicated that the veteran was under the care of VA and there 
was nothing further he could offer.  The clinician noted that 
the veteran was disabled due to his inability to walk on his 
foot.  The veteran used crutches for ambulation.  The 
clinician opined that treatment would be exceptionally 
difficult.  

A private clinical note dated in August 2007, shows that 
further right foot surgery was not recommended.  

In statements and in testimony, the veteran indicated that he 
sought compensation under 1151 for his jaw and right foot 
conditions as due to VA's delay in treatment following the 
initial evaluation in June 2004.  Specifically, he stated 
that the clinician's decision to delay surgery to his right 
foot until a month after the assault, caused him to put 
stress on his heel and misaligned the foot.  Additionally, 
the 13 day delay from the time he was assaulted and his jaw 
surgery, rendered him unable to chew certain foods and 
consequently changed his diet.  The veteran testified that he 
was told by physician(s) that the VA surgical procedures and 
treatment were not done properly, and he heard a VA clinician 
admit that he had made a mistake in judgment with regards to 
the treatment provided.  The veteran also testified that he 
had to turn down a job due to his disabilities.  

Pertinent Law

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA surgical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment; or the additional 
disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA medical treatment resulted in the veteran's 
additional disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the medical treatment caused 
the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d). 

Analysis

In essence, the veteran claims that he currently suffers from 
residuals of a mandibular fracture, in the form of pain, 
numbness and inability to chew certain foods, as well as 
right foot chronic pain and inability to walk, because VA 
clinicians did not timely operate for the conditions 
following the initial evaluation in June 2004, and failed to 
provide proper treatment.

The veteran's claims under 38 U.S.C.A. § 1151 involve a 
question of medical causation: whether the veteran's claimed 
additional disability of the jaw and right foot are due to 
treatment provided by VA, to include a delay in treatment and 
improper treatment.  

A review of the evidence shows that there is no medical 
opinion of record that supports a finding that the veteran's 
current complaints of jaw pain, numbness and inability to 
chew certain foods, as well as right foot chronic pain and 
inability to walk, were due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA. 

The only medical evidence that specifically addresses the 
questions at hand, whether he has additional jaw and right 
foot disabilities "as the result of" the VA June and July 
2004 surgical treatment, weighs against the veteran's claims 
for compensation under the provisions of 38 U.S.C.A. § 1151.

In October 2006, a VA oral and dental examiner opined that 
there was no carelessness, negligence, lack of proper skill 
or error in judgment in the treatment of the veteran.  To the 
extent that the veteran complained of jaw pain, numbness and 
inability to chew as due to delay in VA surgical treatment, 
the examiner in October 2006 concluded that the symptoms 
described by the veteran appeared to be the result of trauma 
to the head incurred during the assault in June 2004, as 
opposed to any manipulation by the VA dental staff or 
surgeons, and the symptoms described by the veteran were not 
reasonably foreseeable due to surgical intervention on the 
part of the VA.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

Similarly, a VA joints examiner in October 2006, opined that 
the operation of the right foot had been performed according 
to standards of care and there were no breaches of the 
standard of care.  

Both opinions were based on review of the veteran's claims 
file, to include the operative reports and pre- and post- 
treatment records and examination of the veteran.  They are 
thus significantly probative.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The veteran has not submitted a favorable medical opinion 
evidence in support of his claims.  As the analysis above 
reflects, VA fulfilled its duty to assist the veteran by 
obtaining medical opinions on the question of etiology of the 
claimed additional jaw and right foot disabilities.  The only 
competent medical opinions of record that address the causal 
question weigh against the contended causal relationship, and 
there is no competent evidence that contradicts the opinions 
of the VA medical examiners.

As for the veteran's testimony about what clinician(s) said 
to him regarding VA treatment received for injuries incurred 
on June 13, 2004, hearsay medical evidence, as transmitted by 
a lay person, is not competent evidence because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The only remaining evidence the appellant has submitted that 
supports his claims is his own statements and testimony, 
asserting that the treatment he received at the VA, to 
include delay in treatment and surgical procedures, caused 
additional disability to his jaw and right foot.  Because the 
veteran is a layperson, the Board must observe that he is not 
competent - absent the required medical training - to comment 
on the presence, or etiology, of additional disability as the 
result of VA hospital care, medical or surgical treatment.  
Medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
recognizes that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation disability in this case 
requires sophisticated, professional opinion evidence, as 
discussed above.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these claims on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


        (The ORDER follows on the next 
page.)
ORDER

VA disability compensation under 38 U.S.C. § 1151 for 
additional disability, for status post-tarsometatarsal 
dislocation, Lisfranc type with chronic pain, claimed as a 
right foot condition, is denied.

VA disability compensation under 38 U.S.C. § 1151 for 
additional disability, for residuals of a mandibular 
fracture, claimed as delayed surgery for open jaw, is denied.


____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


